NO. 07-12-0102-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JULY 9, 2012
                         ______________________________


                        IN THE MATTER OF J.F., A JUVENILE

                       _________________________________

             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2011-764,123; HONORABLE WILLIAM SOWDER, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, J.F., a juvenile, filed this appeal from the trial court's Judgment Finding

Delinquent Conduct. Both the clerk's record and reporter's record have been filed.

Appellant's brief was due to be filed on May 30, 2012, but has yet to be filed. Neither

has a motion for extension of time been filed. By letter dated June 6, 2012, this Court

notified Appellant's counsel of the defect and sua sponte extended the deadline in which

to file the brief to June 18, 2012, noting that failure to comply would subject the appeal

to dismissal pursuant to applicable rules of appellate procedure without further notice.

See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c). Counsel did not respond to this

Court's notice and the brief remains outstanding.
       Consequently, we dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring action within a specified

period of time.


                                             Patrick A. Pirtle
                                                 Justice




                                         2